Citation Nr: 0126662	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for an 
innocently acquired  psychiatric disorder.  




REPRESENTATION

Appellant represented by:	The American Legion








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from June 1979 to June 1982 
and from June 1986 to October 1987.  The veteran indicated 
that he served in the Army Reserve from June 1982 to June 
1986, during the time period between his two periods of 
active military service.  This period of service has not been 
verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the RO.  

The veteran testified at a video conference hearing at the RO 
with the undersigned Member of the Board in September 2001.  



FINDINGS OF FACT

1.  In April 1985, the Board denied the veteran's original 
claim of service connection for a nervous disorder, but he 
did not appeal in a timely fashion from that decision.  

2.  In a decision promulgated in April 1998, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder.  

3.  New evidence has been presented since the Board's April 
1998 decision which bears directly and substantially on the 
veteran's claim of service connection for psychiatric 
disability and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the April 
1998 Board decision to reopen the claim of service connection 
for service connection for an innocently acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from June 1979 to June 1982 
and June 1986 to October 1987.  The veteran reports having 
served in the Army Reserve from June 1982 to June 1986, 
between his two periods of active service.  

Following the veteran's discharge from his first period of 
service, the veteran filed a claim of service connection for 
a nervous condition.  At that time, the evidence of record 
included a service medical record indicating that the veteran 
had been treated in October 1981 for "brief reactive 
psychotic episode secondary to Marijuana abuse."  

Importantly, there are no accompanying documents or reports 
located in the service medical records regarding treatment 
for this incident.  The veteran's January 1982 separation 
examination report was negative for any findings, complaints 
of diagnosis of a psychiatric disorder.  

Other medical records showed that the veteran had been 
hospitalized in February 1985 for one month on involuntary 
commitment having been withdrawn and quite phobic.  On 
examination, the veteran was catatonic, unresponsive to 
conversation.  The veteran was paranoid and was immediately 
medicated.  The final diagnosis was that of catatonic 
schizophrenia with paranoid ideation.  

In an April 1985 decision, the RO denied the veteran's 
original claim of service connection for a nervous condition 
based on a finding that the veteran's psychotic episode in 
1981 was apparently an isolated incident, acute and 
transitory in nature, and that the veteran's current 
disability was not incurred in service.  The veteran was 
provided notice of his appellate rights; however, he did not 
perfect his appeal.  Thus, the RO's April 1985 decision 
denying service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).  

In February 1988 and then July 1988, the RO denied the 
veteran's reopened claim of service connection for a 
psychiatric disorder of the basis that there was no 
aggravation in service.  Thereafter, in April 1991, December 
1992 and April 1993, the RO denied the veteran's attempt to 
reopen his claim of service connection for a psychiatric 
disorder.  

In April 1995, the RO again denied the veteran's attempt to 
reopen his claim of service connection for a psychiatric 
disability.  The veteran timely appealed that determination.  
In May 1997, the Board remanded the case for further 
development of the record.  Thereafter, in an April 1998 
decision, the Board found that new and material evidence had 
not been submitted to reopen the veteran's claim of service 
connection for schizophrenia.  

Finally, in July 1999, the veteran again attempted to reopen 
his claim of service connection for schizophrenia.  In 
support of his application, the veteran submitted evidence 
from the Social Security Administration showing approval of 
his Social Security disability and Supplemental Security 
Income compensation claims.  

Moreover, the veteran submitted additional medical evidence 
showing continued treatment for a psychiatric disability 
including an inpatient report from May 1999.  In addition, 
the veteran and his wife testified at a video conference 
hearing before the undersigned Member of the Board in 
September 2001.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2001).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  

In this case, as noted hereinabove, the evidence added to the 
record since the Board's April 1998 decision consists of 
evidence from the Social Security Administration showing 
approval of his Social Security disability and Supplemental 
Security Income compensation claims; additional medical 
evidence showing continued treatment for a psychiatric 
disability including an inpatient report from May 1999; and 
in addition, testimony from the veteran and his wife at a 
video conference hearing held with the undersigned Member of 
the Board in September 2001.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the April 1998 Board 
decision.  Furthermore, the evidence is material as to 
question of service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, in 
light of the favorable action taken hereinabove, the veteran 
is not prejudiced by the Board's deciding the issue in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim of service connection for an innocently 
acquired psychiatric disorder, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

At the outset, the Board again points out that on November 9, 
2000, the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  

The bill also establishes a number of procedural requirements 
for VA in dealing with claims for benefits.  Again, the 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

The veteran testified recently at a video conference hearing 
before the undersigned Member of the Board in September 2001 
that he had panic-type attacks subsequent to chemical warfare 
training during his second period of active service.  He 
reported that he had been medically retired from service.  

The records show that the veteran reenlisted for a second 
period of active service in June 1986, but was medically 
discharged in October 1987 due to a psychiatric disability.  
It was determined in connection with Medical Evaluation Board 
Proceedings that the veteran had a schizophreniform disorder 
that had been incurred in service.  

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he suffers 
from current disability manifested by schizophrenia due to 
disease or injury incurred in or aggravated by service.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed psychiatric disorder.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
schizophrenia, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All 
VA records pertaining to the veteran that 
have not been previously secured should 
be obtained and associated with the 
claims file.  The RO should also afford 
the veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
This should include asking him to provide 
all competent evidence to support his 
assertions that he suffers from 
schizophrenia due to disease or injury 
that was incurred in or aggravated by 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has relied on regarding the 
veteran's claim.  These records should be 
associated with the claims file.  

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed innocently 
acquired psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed schizophrenia.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current disability manifested 
by schizophrenia due to disease or injury 
that was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for 
schizophrenia based on the evidentiary 
record in its entirety.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



